Citation Nr: 1225789	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  09-35 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether reduction of the disability rating assigned to the Veteran's service-connected lumbar degenerative disc and joint disease from 40 percent to 20 percent disabling, from July 1, 2008 to June 14, 2009, was proper. 

2.  Entitlement to an evaluation in excess of 40 percent for lumbar degenerative disc and joint disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from March 2001 to March 2005. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which decreased the Veteran's service-connected lumbar degenerative disc and joint disease from 40 percent to 20 percent disabling, effective July 1, 2008. 

The Board notes that in a May 2010 rating decision, the RO granted a temporary total evaluation for the Veteran's service-connected back disability, effective June 15, 2009, based on surgical or other treatment necessitating convalescence, with a 40 percent disability evaluation thereafter, effective August 1, 2009.  The Veteran contends that a rating in excess of 40 percent is warranted.  As such, the Board has framed the issues as noted on the title page. 

In January 2012 the Veteran testified before the undersigned at a Travel Board hearing in Waco, Texas; a transcript of that hearing is of record.


FINDINGS OF FACT

1.  In a January 2006 rating action, entitlement to an evaluation of 40 percent disabling for lumbar spine degenerative disc disease and degenerative joint disease, effective March 2005, was granted.

2.  In an April 2008 rating action, the evaluation for the low back disability was reduced to 20 percent, effective July 1, 2008.  

3.  The reduction of the rating from 40 percent to 20 percent disabling was not proper because the evidence on which the reduction was based did not reflect an actual change in the Veteran's condition. 

4.  The Veteran's service connected low back disability is productive of limitation of flexion to 30 degrees or less; there is no evidence of favorable ankylosis of the thoracolumbar spine, or incapacitating episodes of intervertebral disc syndrome.

5.  Since January 15, 2008, the Veteran's low back disability has been productive of neurologic impairment of the right lower extremity that results in disability analogous to mild incomplete paralysis of the sciatic nerve.

6.  Since January 15, 2008, the Veteran's low back disability has been productive of neurologic impairment of the left lower extremity that results in disability analogous to mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The requirements for restoration of a 40 percent evaluation for the Veteran's lumbar spine degenerative disc disease and degenerative joint disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.344, 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13, 4.71a, Diagnostic Code 5243 (2010). 

2.  The criteria for a disability rating in excess of 40 percent for lumbar spine degenerative disc disease and degenerative joint disease have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5235-5243 (2011).  

3.  The criteria for a separate evaluation of 10 percent for radiculopathy of the right lower extremity associated with degenerative disc disease and degenerative joint disease of the lumbar spine are met from January 15, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2011).  

4.  The criteria for a separate evaluation of 10 percent for radiculopathy of the left lower extremity associated with degenerative disc disease and degenerative joint disease of the lumbar spine are met from January 15, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

At the January 2012 Board hearing, the Veteran and his representative indicated that restoration of the 40 percent rating for low back disability for the period from July 1, 2008 to June 14, 2009, and a grant of separate 10 percent ratings for his right and left lower extremity radiculopathy would satisfy his appeal.  In this decision, the Board restores the 40 percent rating for low back disability for the period from July 1, 2008 to June 14, 2009, and grants separate 10 percent evaluations for his right and left lower extremity disability.  Generally, a claimant seeking a higher VA disability rating will be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (stating that a claimant may limit their claim or appeal to the issue of entitlement to a particular disability rating that is less than the maximum allowed by law for a specific service- connected condition, but, where there is no clearly expressed intent to limit the appeal, VA is required to consider entitlement to all available ratings for that condition).  In this case, because the Veteran expressly limited his appeal and the Board is granting the benefits sought by the Veteran, restoration of the 40 percent rating for the period of July 1, 2008 to June 14, 2009, and the grant of the separate 10 percent ratings constitutes a full grant of the benefits sought.  As such, no discussion of VA's duty to notify or assist is necessary.

Background

Service connection for lumbar degenerative disc and joint disease was granted in a January 2006 rating decision.  An initial 40 percent rating was assigned from March 2005.  In November 2007 the Veteran underwent a VA examination to evaluate the severity of the low back disability.  In a November 2007 rating decision, the RO proposed to reduce the evaluation of the Veteran's service connection low back disability from 40 percent to 10 percent.  The Veteran underwent another VA examination in January 2008.  In an April 2008 rating decision, the RO reduced the evaluation of the service connected low back disability to 20 percent, effective July 1, 2008.  The Veteran disagreed with that reduction.  In a May 2010 rating decision, the RO granted a temporary total evaluation for the Veteran's service-connected back disability, effective June 15, 2009, based on surgical or other treatment necessitating convalescence, with a 40 percent disability evaluation thereafter, effective August 1, 2009.  

On VA examination in December 2005, active range of lumbar flexion was from zero to 50 degrees, with active painful motion beginning at 28 degrees.  Neurological testing showed sensation intact to pinprick of the feet and thighs and intact to light touching of the feet and left anterior thigh.  Deep tendon reflexes were equal in the Achilles and patella bilaterally.

VA examination in November 2007 noted the Veteran had had no periods of acute incapacitation as a result of back pain since leaving the military.  The Veteran had not had to miss any time from work due to back pain.  The examiner described range of lumbar spine motion as forward flexion from zero to 85 degrees with mild discomfort.  The examiner noted that the spine was painful on motion.  There was objective evidence of painful motion, without spasm, weakness, or tenderness.  No additional limitation were noted with three repetitions of movement related to pain, fatigue, incoordination, weakness, or lack of endurance.  There were no postural abnormalities.  Sensory and motor examinations were intact.

On VA examination conducted January 15, 2008, the Veteran reported constant dull ache of the lower back with increased pain with prolonged positioning, prolonged sitting, standing, walking, and with repetitive bending and lifting.  He also reported pain frequently radiating from the lower back to the thighs bilaterally.  The Veteran reported missing seven days of work in the past year requiring bed rest for back pain.  On examination, forward flexion of the lumbar spine was from zero to 45 degrees.  The examiner noted evidence of discomfort.  There was evidence of pain on motion.  No spasm, weakness, tenderness, or guarding was present.  Deep tendon reflexes were 2+/4 and symmetrical.  There was no evidence of sensory or motor impairment.  

The most recent VA examination was conducted in August 2009.  The Veteran reported a sensation of numbness over the posterior aspect of both thighs and calves upon sitting or lying on his back.  He also reported tingling in his toes after standing for five to 10 minutes.  He worked as a network engineer, and took intermittent short breaks to walk around to improve his back symptoms.  He underwent lumbar spine fusion surgery in June 2009.  On examination, forward flexion of the lumbar spine was from zero to 30 degrees.  There was constant pain and guarding, increased by all movements during all ranges of motion.  There was less guarding when not being examined, but pain was still present.  There was decreased lumbar lordosis.  The Veteran showed a slightly semiflexed posture and gait, and walked slowly with and without a cane.  Sensory and motor examinations were normal.  X-rays showed anterior and posterior fusion at the L2 through L4 levels.  

Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1 (2011).  

A lumbar spine disability may be rated pursuant to the general rating formula for diseases and injuries of the spine set forth in Diagnostic Codes 5235-5242. Under the general rating formula, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating requires that the condition be manifested by forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating requires unfavorable ankylosis of the entire spine. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees. 38 C.F.R. § 4.71a, Note 2. 

Under Diagnostic Code 5243, intervertebral disc syndrome is evaluated either on the total duration of incapacitating episodes over the past twelve months, or by combining under 38 C.F.R. § 4.25  separate ratings of its chronic orthopedic and neurologic manifestations along with rating of all other disabilities, whichever method results in the higher rating. This code provides that a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks per year. A 40 percent rating requires that the disability be productive of incapacitating episodes having a total duration of at least four but less than six weeks per year. Finally, a maximum 60 percent rating is available when the condition is manifested by incapacitating episodes having a total duration of at least six weeks but less than twelve weeks per year. 

Under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

As indicated, where, as here, a Veteran has intervertebral disc syndrome, the condition may be evaluated either based on the total duration of incapacitating episodes over the past twelve months under Diagnostic Code 5243, or by combining, under 38 C.F.R. § 4.25, separate ratings of chronic orthopedic and neurologic impairment, whichever method results in the higher rating. 

When evaluating a musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etcetera., particularly during times when these symptoms 'flare up,' such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria. Id; see also 38 C.F.R. §§ 4.40, 4.45 and 4.59.  The Board observes that the United States Court of Appeals for Veterans Claims (Court) recently noted that when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue. See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010). 

Propriety of Reduction

Where a disability rating has been in effect less than five years, a rating reduction is warranted where reexamination of the disability discloses improvement of that disability. 38 C.F.R. § 3.344(c).  In making that determination, certain general regulatory requirements must be met.  Brown v. Brown, 5 Vet. App. 413 (1993) (the general regulations governing the rating of disabilities apply to a rating reduction case).  The evidence must reflect an actual change in the Veteran's condition and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  The evidence must show that the improvement in the disability actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10.  Further, rating reduction cases must be based upon a review of the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Brown, 5 Vet. App. at 420-421. 

The record does not establish that the rating reduction was warranted. The Veteran was granted entitlement to an evaluation of 40 percent disabling for his low back disability on the basis of painful motion beginning at 28 degrees of forward flexion of the lumbar spine as shown on the December 2005 VA examination.

Review of medical records of record at the time of the proposed reduction does not reveal that the Veteran's low back pain did not result in painful motion on flexion.  In fact, the November 2007 VA examination report described objective evidence of painful motion.  The January 2008 VA examination report described forward flexion of the lumbar spine from zero to 45 degrees with evidence of pain on motion.  

Under DeLuca and Cullen, the findings on the November 2007 and January 2008 VA examination reports show that the Veteran's service connected low back disability continued to warrant a 40 percent rating under the general schedule for evaluating spine disorders.  Thus, the Board finds that his low back disability did not demonstrate improvement and, therefore, the reduction was improper and restoration of a 40 percent evaluation for the Veteran's service connected lumbar spine degenerative disc disease and degenerative joint disease for the period from July 1, 2008, to January 14, 2009, is granted.  

Increased Rating

The evidence does not show incapacitating episodes that would warrant an evaluation in excess of the existing 40 percent on the basis of incapacitating episodes.  The evidence does not show that for any part of the appeal that there are incapacitating episodes having a total duration of at least six weeks during any prior 12 month period.  That is, there is no evidence of such period length of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2011).  

During the January 2008 VA examination The Veteran reported missing seven days of work in the past year requiring bed rest for back pain.  The record does not demonstrate that such bed rest was prescribed by a physician.  In any event, there is no indication in the record on appeal of a need for bed rest having a total duration of at least six weeks during any past 12 month period.  See 38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2011).  

Thus, an evaluation for lumbar spine degenerative disc disease and degenerative joint disease in excess of the 40 percent rating in effect is not warranted at any time during the appeal period on the basis of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The Board also finds that the preponderance of the evidence is against a disability rating in excess of the existing 40 percent for lumbar spine degenerative disc disease and degenerative joint disease on the basis of range of motion under the General Rating Formula.  See 38 C.F.R. § 4.71a, General Rating Formula.

The findings from the VA examinations of record show ranges of motion of at least zero to 28 degrees of flexion of the lumbar spine.  No examiner made any findings of any ankylosis being present.  Thus, the evidence does not demonstrate that the low back disability musculoskeletal symptoms are productive of unfavorable ankylosis of the entire thoracolumbar spine, so as to warrant assigning the disability a 50 percent disability rating, even after consideration of pain, weakness and other symptoms described in DeLuca.  See also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  Thus an increase in rating on this basis is not warranted.

As provided in Note (1), the Board is directed to evaluate any associated objective neurological abnormalities under an appropriate diagnostic code.  Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2011).  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 (2011).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a (2011).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.  The use of terminology such as "mild," "moderate" and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore, neuritis and neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic Code 8520 (2011).  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.

Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.  Further, Diagnostic Code 8620 refers to neuritis of the sciatic nerve and Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.

Neither the December 2005 nor November 2007 VA examination reports reflected any neurological complaints or findings.  On the January 15, 2008 VA examination report, the Veteran reported pain radiating from the lower back to the thighs bilaterally.  Deep tendon reflexes were 2+/4 and symmetrical.  There was no evidence of sensory or motor impairment.  On the August 2009 VA examination report, the Veteran reported a sensation of numbness over the posterior aspect of both thighs and calves upon sitting or lying on his back, as well as tingling in his toes after standing for five to 10 minutes.  Sensory and motor examinations were normal.  

Giving the Veteran the benefit of the doubt, the Board finds that the competent evidence of record warrants a separate disability rating for the right and left lower extremities for radiculopathy associated with the service-connected low back disability.  Based on the record the Board finds that the right and left lower extremities' symptoms are productive of mild incomplete paralysis of the sciatic nerves, bilaterally.  On that basis, the Board finds that the right and left lower extremities warrant disability ratings of 10 percent for radiculopathy in the respective lower extremities associated with the service-connected low back disability from January 15, 2008, the date of the VA examination that first described such neurologic symptoms.  See 38 U.S.C.A. § 4.124a, Diagnostic Code 8520.  

The objective findings on all of the medical reports and examinations reflect mild neurological impairment, which is consistent with the Veteran's competent and credible report of right and left lower extremity symptoms.  As noted above, at the January 2012 Board hearing, the Veteran indicated that a grant of separate 10 percent ratings for his right and left lower extremity radiculopathy from January 15, 2008, would satisfy his appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  In light of the foregoing, the Board's determinations granting separate 10 percent ratings for right and left lower extremity impairment constitutes a full grant of the benefit sought.  


ORDER

Reduction of a 40 percent evaluation for the service-connected lumbar spine degenerative disc disease and degenerative joint disease to 20 percent was not proper, and restoration of the benefit is granted, effective July 1, 2008, subject to the laws and regulations governing the payment of monetary benefits. 

A rating in excess of 40 percent for lumbar spine degenerative disc disease and degenerative joint disease is denied. 

A separate 10 percent rating for radiculopathy of the right lower extremity is granted from January 15, 2008, subject to VA regulations concerning the payment of monetary benefits.  

A separate 10 percent rating for radiculopathy of the left lower extremity is granted from January 15, 2008, subject to VA regulations concerning the payment of monetary benefits.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


